DISMISS; Opinion Filed February 4, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01045-CV

                               WILLIAM C. TITUS, Appellant
                                          V.
                              KIMBERLY A. KELLY, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-10004

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                                   Opinion by Justice Evans
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 11, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 11, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated September 16, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be

entitled to proceed without payment of costs. We cautioned appellant that failure to do so would
result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE
141045F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM C. TITUS, Appellant                        On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01045-CV         V.                      Trial Court Cause No. DF-13-10004.
                                                   Opinion delivered by Justice Evans. Chief
KIMBERLY A. KELLY, Appellee                        Justice Wright and Justice Myers
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KIMBERLY A. KELLY recover her costs of this appeal
from appellant WILLIAM C. TITUS.


Judgment entered this 4th day of February, 2015.




                                             –3–